Citation Nr: 0903642	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran has verified active duty service from July 1966 
to February 1969.  The record also reflects that the veteran 
later served an unidentified period of service with the 
Tennessee National Guard beginning in or around May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.

The Board notes that the February 2005 application for VA 
compensation included a claim for service connection for a 
low back condition.  However, the veteran later withdrew that 
claim in writing.  See VA Form 9, January 2006.  


FINDINGS OF FACT

1.  Service personnel records show that the veteran served in 
the Republic of Vietnam from May 1967 to May 1968 as a 
personnel clerk.  The evidence does not show that the veteran 
engaged in combat with the enemy.

2.  The evidence does not show that the veteran has PTSD 
which is related to a verified in-service stressor.

3.  The evidence does not show that the veteran's hearing 
loss is medically related to military service. 




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Bilateral hearing loss was not incurred or aggravated in 
the veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2005, April 2005, and June 
2006, the agency of original jurisdiction (AOJ) provided 
notice to the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for service 
connection for PTSD and hearing loss, to include information 
and evidence that VA would seek to provide and the 
information and evidence that the veteran was expected to 
provide. 

In June 2006, the AOJ also provided notice of the process by 
which initial disability ratings and effective dates are 
established.  Although this notice was after the initial 
denial of the claim, and the claim was not subsequently 
adjudicated after the notice was given, because the 
preponderance of the evidence is against the claim of service 
connection, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, as no prejudice can flow to the veteran from the 
late notice, no further notification is required.  

VA has also assisted the veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2008).  Service personnel and 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  

A medical evaluation has not been sought in conjunction with 
these claims.  However, none is required here.  The Board is 
only required to seek a medical opinion if the claims file 
contains competent evidence of a current disability; 
establishes that the veteran suffered an event, injury or 
disease in service; and indicates that the current disability 
may be associated with the claimed in-service occurrence; 
but, the record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  

In the present case, as will be discussed in full below, the 
evidence does not establish that the veteran suffered from 
hearing loss or a related event or injury during service, nor 
is there credible evidence of the occurrence of a claimed in-
service stressor to support the diagnosis of PTSD.  Thus, the 
Board finds that a VA examination in not required in this 
case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The duty to assist has been fulfilled.

Service Connection

The veteran seeks service connection for PTSD and bilateral 
hearing loss which he contends are attributable to his 
military service.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 C.F.R. § 3.303 (2008); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).



Post-traumatic Stress Disorder

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested during service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2008); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of an in-
service stressor sufficient to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002).  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Here, the evidence shows that the veteran served as a 
personnel clerk in Vietnam from May 1968 to May 1969, and 
that he is in receipt of the Republic of Vietnam Campaign 
Ribbon and the Vietnam Service Medal with three bronze 
service stars.  See DD Form 214.  However, neither the 
veteran's military occupational specialty nor the decorations 
received are indicative of combat.  There is no evidence to 
suggest, nor does the veteran assert that he is a former 
prisoner of war.  Therefore, the veteran's assertions of in-
service stressors are not sufficient to establish their 
occurrence.  Rather, a claimed in-service stressor must be 
verified by official service records or other credible 
supporting documentation.  38 C.F.R. § 3.304(f) (2008); see 
also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The medical evidence of record reflects a current diagnosis 
of PTSD.  See Private opinion, February 2005; see also VA 
psychiatric consultation, August 2005.  On this basis, the 
first element for service connection may be met.  However, 
the Board notes that each of the medical providers appears to 
have based the medical diagnosis of PTSD on an inaccurate 
factual basis.  

For instance, the February 2005 private medical opinion 
states that the veteran received the Bronze Star Medal (BSM) 
and the Combat Infantryman's Badge (CIB) for special duty in 
Vietnam, to include frequent helicopter missions and the 
recovery of dead bodies.  The August 2005 VA psychiatric 
consultation report states that the veteran described 
receiving a shrapnel wound to the leg during combat 
operations.  Neither of these assertions is supported by the 
veteran's service personnel or treatment records, or DD-214.  

Specifically, as the veteran was not an infantryman he was 
expressly ineligible to receive the CIB award.  Although the 
Board has previously acknowledged that the veteran was 
awarded the Vietnam Service Medal with three bronze service 
stars, these are different from the Bronze Star Medal and are 
not acceptable proof of combat.  See generally 38 C.F.R. § 
3.304(f) (2008); Office of the Assistant Sec'y of Def., 
Manual of Military Decorations & Awards, DoD 1348.33-M at 87, 
102, September 2006.  Also, given the veteran's occupational 
specialty as a personnel clerk, it is unlikely that he 
participated in the types of combat missions described to the 
medical providers.  See DD Form 214.  At any rate, 
corroborating evidence for an in-service stressor cannot 
consist of after-the-fact medical nexus evidence alone.  See 
Moreau, supra at 396.  Thus, the Board must consider whether 
there is additional credible supporting evidence that the 
claimed in-service stressors actually occurred.

Here, the veteran primarily describes his stressful 
experiences in general terms such as being attacked every day 
and night, flying into combat zones, and driving to pick up 
supplies under dangerous conditions.  See Veteran's 
statement, February 2005.  After receiving the veteran's 
statement, the RO informed the veteran that specific details 
were required so that research could be conducted to obtain 
supportive evidence of the claimed events.  See Notice letter 
to veteran, March 2005.

For the necessary research to be conducted, the veteran was 
informed that he must provide at a minimum, the location of 
each incident and an approximate time frame (within a two 
month specific date range).  A questionnaire form was 
provided to facilitate the provision of the necessary 
information.  Id.  The veteran returned the form with 
responses, but failed to provide the specific locations or 
estimated dates as requested.  See Stressor questionnaire, 
March 2005.  Without specific identifying information, formal 
research of the claimed in-service stressors cannot be 
conducted.  The veteran is reminded that VA's duty to assist 
is "...not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The Board has considered the veteran's assertion regarding 
the death of a friend, identified by name in the veteran's 
stressor statement, who was allegedly killed by incoming 
rocket fire in 1968.  Although formal research of military 
records is precluded without more specific date and location 
information, an informal search reflects that an online 
database of all known casualties of the Vietnam War shows 
that no individual of the given name and rank died in Vietnam 
during the veteran's tour of duty.  See Vietnam Veterans 
Memorial, http://thewall-usa.com (last visited January 29, 
2009).  

In the absence of sufficient identifying detail provided by 
the veteran, or any credible supporting evidence that the 
claimed in-service stressors actually occurred, the claim for 
service connection for PTSD must be denied.  The evidence 
does not show that the veteran has PTSD which is related to a 
verified in-service stressor.
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  

Hearing loss

Service connection may be granted for an organic disease of 
the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  
It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995.  In this 
case, the veteran separated from service in February 1969.  
See DD Form 214.  The first documented diagnosis of hearing 
loss is in May 1987.  See National Guard enlistment exam.  
Therefore, presumptive service connection is not warranted as 
hearing loss is not shown to have manifested within one year 
of separation from service.

For purposes of direct service connection, the determination 
of whether a veteran has a disability due to impaired hearing 
is governed by 38 C.F.R. § 3.385.  Impaired hearing for VA 
compensation purposes will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008). 



As part of a physical examination prior to enlistment in the 
Army National Guard, an audiological evaluation was conducted 
in May 1987.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
10
LEFT
5
0
0
10
50

The examining physician diagnosed defective hearing.  The 
results show that hearing in the right ear was within normal 
limits, but that the left ear shows an auditory threshold 
greater than 40 decibels at 4000 Hertz.  This is considered a 
left ear hearing disability for VA purposes.  38 C.F.R. § 
3.385 (2008).  However, the record does not show that this 
hearing loss is attributable to the veteran's active military 
service.  

Instead, upon discharge from active military service the 
veteran's hearing was evaluated as within normal limits.  See 
Service treatment record.  The Board has considered the 
veteran's own assertions that his hearing loss was caused by 
military service, but that these assertions can be afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  Although the veteran and other lay persons are 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinion as to etiology and a medical 
diagnosis competent.  

Furthermore, the medical evidence directly weighs against the 
existence of a causal relationship between the veteran's 
military service and his current hearing loss because his 
hearing was medically evaluated as within normal limits upon 
discharge from active duty.  As such, the preponderance of 
the evidence is against the veteran's claim, and the benefit 
of the doubt provision does not apply.  Service connection 
for hearing loss is not warranted.


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


